[sfpimerrimanheader.jpg] 

 

February 14, 2013

 

PERSONAL & CONFIDENTIAL

 

Mr. Tom Griffin

Santa Fe Petroleum, Inc.

Chairman and Chief Executive Officer

4011 W. Plano Pkwy

Suite 126

Plano TX 75093

 

Dear Mr. Griffin:

 

Merriman Capital, Inc. (“Merriman”) is pleased to act as non-exclusive financial
advisor to Santa Fe Petroleum, Inc. (the “Company”) with respect to assisting
the Company in its capital raising efforts, including an initial private
placement of the Company’s securities, as well as assisting the Company in the
review of potential financing alternatives available to the Company, to provide
the Company with recommendations with respect to the options available to it for
meeting its capital needs, and to evaluating potential mergers and acquisitions.

 

1.                  Services. In connection with this engagement, Merriman will
perform the following services:

 

a.                  Review the Company’s current financing arrangements;

 

b.                  Analyze the Company’s operating projections and market
conditions;

 

c.                   Provide the Company management with recommendations
regarding methods of addressing the Company’s financing needs;

 

d.                  To represent the Company in its efforts to obtain financing
in the form of a private placement and / or public offering, whether in one or a
series of transactions (a “Capital Raising Transaction”), in either public
equity, convertible debt or equity, equity linked securities or any other
securities (“Securities”). It is understood that the Company currently proposes
to raise funds in a private placement of its Securities. Merriman will introduce
the Company to potential investors who may have an interest in financing the
Company and will advise the Company with respect to the proposed structure,
terms and conditions of the financing. Merriman will help the Company prepare
for investor meetings, management presentations, responses to requests for data
and other activities. Merriman will assist the Company in managing the process
of negotiating and closing the financing. This includes reviewing all proposals
from potential financing sources, analyzing the terms of such proposals and
participating in presentations to the Company’s Board of Directors regarding any
proposals, as well as reviewing the transaction documentation and other closing
activities. The Company is free, at its sole discretion, to accept or reject the
terms of any proposed financing;

 

e.                   Assist the Company in the review and potential acquisition
of various targeted companies to be identified (the “Targeted Companies”) (in
one or a series of transactions), by purchase, merger, consolidation and other
business combination involving all or substantial amount of the business,
securities, assets of the Targeted Companies (an “Acquisition Transaction”);

 

2.                  Information Provided to Merriman. In connection with our
engagement, the Company has agreed to furnish to Merriman, on a timely basis,
all relevant information needed by Merriman to perform under the terms of this
agreement. During our engagement, it may be necessary for us: to interview the
management of, the auditors for, and the consultants and advisors to the
Company; to rely (without independent verification) upon data furnished to us by
them; and to review any financial and other reports relating to the business and
financial condition of the Company as we may determine to be relevant under the
circumstances. In this connection, the Company will make available to all
relevant information, including such information as we may request with respect
to the assets, liabilities, earnings, earning power, financial condition,
historical performance, future prospects and financial projections and the
assumptions used in the development of such projections. We agree that all
non-public information obtained by us in connection with our engagement will be
held by us in confidence and will be used by us solely for the purpose of
performing our obligations relating to our engagement.

 

We do not assume any responsibility for, or with respect to, the accuracy,
completeness or fairness of the information and data supplied to us by the
Company or its representatives. In addition, the Company acknowledges that we
will assume, without independent verification, all information supplied to us
with respect to the Company to be true, correct and complete in all material
respects and not contain any untrue statements of material fact or omit to state
a material fact necessary to make the information supplied to us not misleading.
If at any time during the course of our engagement the Company becomes aware of
any material change in any of the information previously furnished to us, it
will promptly advise us of the change.

3.Company Representations. The Company will:

 i.                        Retain Company counsel and request that they address
and deliver to the Company and us a letter dated as of the date of the Closing
any Capital Raising Transaction containing statements customary for similar
transactions and addressing such additional matters as Merriman shall reasonably
request;

 ii.                        As a condition to the closing of any public offering
transaction, retain independent public accountants and request that they address
and deliver to the Company and to Merriman a letter or letters (which letters
are frequently referred to as “Comfort Letters”) dated as of the date of the
Closing of the Capital Raising Transaction;

 iii.                        As a condition to the closing of any public
offering transaction, obtain from its officers, directors and shareholders
written lock-up agreements restricting each such person from selling any shares
of Common Stock of the Company for a period of six months after the closing of
the transaction without the prior written consent of Merriman, in a form
reasonable to both the Company and Merriman.



4.                  Scope of Engagement. The Company acknowledges that we will
not make, or arrange for others to make, an appraisal of any physical assets of
the Company without the prior consent of the Company. Nonetheless, if we
determine after review of the information furnished to us that any such
appraisal or appraisals are necessary or desirable, we will provide a written
request to the Company for consent to undertake such appraisal(s) and any
reasonable costs incurred in connection with such appraisal(s) will be borne by
the Company. Merriman has been engaged by the Company only in connection with
the matters described in this letter agreement and for no other purpose. We have
not made, and will assume no responsibility to make any representation in
connection with our engagement as to any legal matter. Except as specifically
provided in this letter agreement, Merriman shall not be required to render any
advice or reports in writing or to perform any other services.

 

5.                  Term of Engagement. Merriman’s representation on a
non-exclusive basis will continue for a period of Twelve (12) months from the
date this letter agreement is executed with Merriman; provided however, that the
Company may terminate the relationship at any time upon thirty (30) days written
notice to Merriman. Notwithstanding the foregoing, in the event of termination
or expiration of this agreement, Merriman’s approved expenses incurred will be
payable in full and your obligation under Section 6 to pay any applicable
Financing Completion Fee or M&A Completion Fee will continue for the twelve (12)
month period commencing with such termination or expiration (the “Tail Period”).

 

6.                  Fees and Expenses. Subject to the prior written approval
from the Company before any expenses are incurred, the Company agrees to
reimburse Merriman for all reasonable out-of-pocket expenses for which it has
issued prior consent.

 

a.Capital Raising.

 

(i)Retainer. The Company agrees to pay Merriman 100,000 restricted shares of the
Common Stock of the Company upon execution of the agreement (the “Retainer”).

 

(ii)Financing Completion Fee. During the term of this agreement (and thereafter
as provided in Section 5 above), at the time the Capital Raising Transaction
closes, Merriman will be paid a cash fee (the “Financing Completion Fee”) equal
to 8% of the total amount of capital received by the Company,

 

b.Merger & Acquisition Advisory Services.

 

(i)During the term of this agreement, at the time an Acquisition is consummated,
the Company will pay Merriman a fee for any Acquisition Transaction with a party
introduced by Merriman (the “M&A Completion Fee”) equal to 4% of the Transaction
Value (as defined in Appendix B) payable in cash or shares at Merriman’s option.

 

(ii)If an Acquisition or Sale Transaction is consummated whereby, directly or
indirectly, less than a 50% interest in the Company or the targeted companies,
as the case may be, or any of their securities, businesses or assets are
transferred for consideration, or if a transaction is consummated consisting of
a minority investment, the formation of a joint venture, partnership or other
business entity or entry into a strategic alliance (such as an agreement,
relationship or arrangement involving supply, distribution or sales
representation of products or services, research and development, technology,
product licensing or similar arrangement), the Company will pay Merriman a cash
fee, payable in cash or shares, at Merriman’s option, equal to 5% of the
Transaction Value (as defined in Appendix A);

 

(iii)If an Acquisition or Sale Transaction is not consummated and the Company is
entitled to receive a “termination fee,” “break-up fee,” “topping fee,” or other
form of compensation payable in cash or other assets, including, but not limited
to, an option to purchase securities from another company (such cash,
securities, including in the case of options, the right to exercise such options
or other assets hereinafter referred to as the “Break-up Fee”) then the Company
shall pay to Merriman in cash or stock, at Merriman’s election, an amount equal
to three percent (3%) of such Break-up Fee received. In the event that the
Break-up Fee is paid to the Company in whole or in part in the form of
securities or other assets, the value of such securities or other assets, for
purposes of calculating our fee, shall be the fair market value thereof, as the
parties hereto shall mutually agree on the day such Break-up Fee is paid to the
Company; provided that, if such Break-up Fee includes securities with an
existing public trading market, the value thereof shall be determined by an
average of the last 10 days of trading prior to such payment.

 

7.                  Indemnity and Contribution. The parties agree to the terms
the indemnification agreement attached hereto as Appendix A and incorporated
herein by reference. The provisions of this paragraph shall survive any
termination of this agreement.

 

8.                  Other Business. The Company understands that if Merriman is
asked to act for the Company in any other formal additional capacity relating to
this engagement but not specifically addressed in this letter, then such
activities shall constitute separate engagements and the terms and conditions of
any such additional engagements will be embodied in one or more separate written
agreements, containing provisions and terms to be mutually agreed upon,
including without limitation appropriate indemnification provisions. The
indemnity provisions in Appendix A shall apply to any such additional
engagements, unless superseded by an indemnity provision set forth in a separate
agreement applicable to any such additional engagements, and shall remain in
full force and effect regardless of any completion, modification or termination
of Merriman’s engagement(s).

 

9.                  Other Merriman Activities. Merriman is a full service
securities firm engaged in securities trading and brokerage activities as well
as investment banking and financial advisory services. In the ordinary course of
our trading and brokerage activities, Merriman or its affiliates may hold
positions, for its own account or the accounts of customers, in equity, debt or
other securities of the Company. The Company also acknowledges that Merriman and
its affiliates are in the business of providing financial services and
consulting advice to others. Nothing herein contained shall be construed to
limit or restrict Merriman in conducting such business with respect to others,
or in rendering such advice to others, except as such advice may relate to
matters relating to the Company’s business and properties and that might
compromise confidential information delivered by the Company to Merriman

 

10.              Confidentiality of Advice. Except as otherwise provided in this
paragraph, any written or other advice rendered by Merriman pursuant to its
engagement hereunder is solely for the use and benefit of the Board of Directors
of the Company and shall not be publicly disclosed in whole or in part, in any
manner or summarized, excerpted from or otherwise publicly referred to or made
available to third parties, other than representatives and agents of the Board
of Directors, without Merriman’s prior written approval, unless such disclosure
is required by law. In addition, Merriman may not be otherwise publicly referred
to without its prior written consent.

 

11.              Compliance with Applicable Law. In connection with this
engagement, the Company and Merriman will comply with all applicable federal,
state and foreign securities laws and other applicable laws and regulations.

 

12.              Independent Contractor. Merriman is and at all times during the
term hereof will remain an independent contractor, and nothing contained in this
letter agreement will create the relationship of employer and employee or
principal and agent as between the Company and Merriman or any of its employees.
Without limiting the generality of the foregoing, all final decisions with
respect to matters about which Merriman has provided services hereunder shall be
solely those of the Company, and Merriman shall have no liability relating
thereto or arising therefrom. Merriman shall have no authority to bind or act
for the Company in any respect. It is understood that Merriman’s responsibility
to the Company is solely contractual in nature and that Merriman does not owe
the Company, or any other party, any fiduciary duty as a result of its
engagement.

 

13.              Successors and Assigns. This letter agreement and all
obligations and benefits of the parties hereto shall bind and shall inure to
their benefit and that of their respective successors and assigns. The indemnity
and contribution provisions incorporated into this letter agreement are for the
express benefit of the officers, directors, employees, consultants, agents and
controlling persons of Merriman and their respective successors, assigns and
parent companies.

 

14.              Announcements. Upon completion of a Capital Raising
Transaction, Acquisition Transaction or Sale Transaction, the Company grants to
Merriman the right to place customary announcement(s) of this engagement in
certain newspapers and to mail announcement(s) to persons and firms selected by
Merriman, the whole subject to the Company’s prior approval and all costs of
such announcement(s) will be borne by Merriman.

 

15.              Governing Law and Arbitration. This agreement shall be governed
by and construed under the laws of the State of California applicable to
contracts made and to be performed entirely within the State of California. Any
dispute, claim or controversy arising out of or relating to this agreement or
the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this agreement to
arbitrate, shall be determined by binding arbitration in the City and County of
San Francisco, before one arbitrator. The arbitration shall be administered by
JAMS and in English. Judgment on the award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction. Each
party will bear its own costs for arbitration. The prevailing party in
arbitration shall be entitled to reasonable attorneys’ fees. The provisions of
this paragraph shall survive any termination of this agreement.

 

16.              General Provisions. No purported waiver or modification of any
of the terms of this letter agreement will be valid unless made in writing and
signed by the parties hereto. Section headings used in this letter agreement are
for convenience only, are not a part of this letter agreement and will not be
used in construing any of the terms hereof. This letter agreement constitutes
and embodies the entire understanding and agreement of the parties hereto
relating to the subject matter hereof, and there are no other agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter hereof. No representation, promise, inducement or statement of
intention has been made by either of the parties hereto which is to be embodied
in this letter agreement, and none of the parties hereto shall be bound by or
liable for any alleged representation, promise, inducement or statement of
intention, not so set forth herein. No provision of this letter agreement shall
be construed in favor of or against either of the parties hereto by reason of
the extent to which either of the parties or its counsel participated in the
drafting hereof. If any provision of this letter agreement is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, the remaining
provisions hereof shall in no way be affected and shall remain in full force and
effect. This letter agreement may be executed in any number of counterparts and
by facsimile signature.

 

If the foregoing correctly sets forth your understanding of our agreement,
please sign the enclosed copy of this letter and return it to Merriman.

Very truly yours,

 

MERRIMAN CAPITAL, INC.

 

 

By: ____________________

Jon Merriman

Chief Executive Officer

 

 

The undersigned hereby accepts, agrees to and becomes party to the foregoing
letter agreement, effective as of the date first written above.

Santa Fe Petroleum, Inc.

 

 

 

By: ______________________

Tom Griffin

Chairman and Chief Executive Officer

 
 

[sfpimerrimanheader.jpg] 

 APPENDIX A—INDEMNIFICATION AGREEMENT

The Company agrees to indemnify and hold harmless Merriman and its officers,
directors, employees, consultants, attorneys, agents, affiliates, parent company
and controlling persons (within the meaning of Section 15 of the Securities Act
of 1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as
amended) (Merriman and each such other persons are collectively and individually
referred to below as an "Indemnified Party") from and against any and all loss,
claim, damage, liability and expense whatsoever, as incurred, including, without
limitation, reasonable costs of any investigation, legal and other fees and
expenses incurred in connection with, and any amounts paid in settlement of, any
action, suit or proceeding or any claim asserted, to which the Indemnified Party
may become subject under any applicable federal or state law (whether in tort,
contract or on any other basis) or otherwise, (i) arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
any private placement memorandum, registration statement (including documents,
incorporated by reference) (the “Registration Statement”) or in any other
written or oral communication provided by or on behalf of the Company to any
actual or prospective purchaser of the securities or arising out of or based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading or (ii)
related to the performance by the Indemnified Party of the services contemplated
by this letter agreement (including, without limitation, the offer and sale of
the securities) and will reimburse the Indemnified Party for all expenses
(including legal fees and expenses) in connection with the investigation of,
preparation for or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not the Indemnified Party is a party
and whether or not such claim, action or proceeding is initiated or brought by
the Company. The Company will not be liable under clause (ii) of the foregoing
indemnification provision to the extent that any loss, claim, damage, liability
or expense is found in a final judgment by a court or arbitrator, not subject to
appeal or further appeal, to have resulted directly from the Indemnified Party's
willful misconduct or gross negligence. The Company also agrees that the
Indemnified Party shall have no liability (whether direct or indirect, in
contract, tort or otherwise) to the Company related to, or arising out of, the
engagement of the Indemnified Party pursuant to, or the performance by the
Indemnified Party of the services contemplated by, this letter agreement except
to the extent that any loss, claim, damage, liability or expense is found in a
final judgment by a court or arbitrator, not subject to appeal or further
appeal, to have resulted directly from the Indemnified Party's willful
misconduct or gross negligence.

If the indemnity provided above shall be unenforceable or unavailable for any
reason whatsoever, the Company, its successors and assigns, and the Indemnified
Party shall contribute to all such losses, claims, damages, liabilities and
expenses (including, without limitation, all costs of any investigation, legal
or other fees and expenses incurred in connection with, and any amounts paid in
settlement of, any action, suit or proceeding or any claim asserted) (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and Merriman under the terms of this letter agreement or (ii) if the
allocation provided for by clause (i) of this sentence is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i), but also the relative fault of the
Company and Merriman in connection with the matter(s) as to which contribution
is to be made. The relative benefits received by the Company and Merriman shall
be deemed to be in the same proportion as the fee the Company actually pays to
Merriman bears to the total value of the consideration paid or to be paid by the
Company and/or the Company's shareholders in the transaction(s) contemplated in
this letter agreement. The relative fault of the Company and Merriman shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or by Merriman and
the Company’s and Merriman’s relative intent, knowledge, access to information
and opportunity to correct. The Company and Merriman agree that it would not be
just or equitable if contribution pursuant to this paragraph were determined by
pro rata allocation or by any other method of allocation which does not take
into account these equitable considerations. Notwithstanding the foregoing, to
the extent permitted by law, in no event shall the Indemnified Party's share of
such losses, claims, damages, liabilities and expenses exceed, in the aggregate,
the fee actually paid to the Indemnified Party by the Company. The Company
further agrees that, without Merriman’s prior written consent, which consent
will not be unreasonably withheld, it will not enter into any settlement of a
lawsuit, claim or other proceeding arising out of the transactions contemplated
by this agreement unless such settlement includes an explicit and unconditional
release from the party bringing such lawsuit, claim or other proceeding of all
such lawsuits, claims, or other proceedings against the Indemnified Parties.

The Indemnified Party will give prompt written notice to the Company of any
claim for which it seeks indemnification hereunder, but the omission to so
notify the Company will not relieve the Company from any liability which it may
otherwise have hereunder except to the extent that the Company is damaged or
prejudiced by such omission or from any liability it may have other than under
this Appendix A. The Company shall have the right to assume the defense of any
claim, lawsuit or action (collectively an "action") for which the Indemnified
Party seeks indemnification hereunder, subject to the provisions stated herein
with counsel reasonably satisfactory to the Indemnified Party. After notice from
the Company to the Indemnified Party of its election to assume the defense
thereof, and so long as the Company performs its obligations pursuant to such
election, the Company will not be liable to the Indemnified Party for any legal
or other expenses subsequently incurred by the Indemnified Party in connection
with the defense thereof other than reasonable costs of investigation. The
Indemnified Party shall have the right to employ separate counsel in any such
action and to participate in the defense thereof at its own expense; provided,
however, that the reasonable fees and expenses of such counsel shall be at the
expense of the Company if (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
the named parties to any such action (including any impleaded parties) include
both the Indemnified Party and the Company and the Indemnified Party shall have
reasonably concluded, based on advice of counsel, that there may be legal
defenses available to the Indemnified Party which are different from, or in
conflict with, any legal defenses which may be available to the Company (in
which event the Company shall not have the right to assume the defense of such
action on behalf of the Indemnified Party, it being understood, however, that
the Company shall not be liable for the reasonable fees and expenses of more
than one separate firm of attorneys for all Indemnified Parties in each
jurisdiction in which counsel is needed). Despite the foregoing, the Indemnified
Party shall not settle any claim without the prior written approval of the
Company, which approval shall not be unreasonably withheld, so long as the
Company is not in material breach of this Appendix A. Also, each Indemnified
Party shall make reasonable efforts to mitigate its losses and liabilities. In
addition to the Company's other obligations hereunder and without limitation,
the Company agrees to pay monthly, upon receipt of itemized statements
therefore, all reasonable fees and expenses of counsel incurred by an
Indemnified Party in defending any claim of the type set forth in the preceding
paragraphs or in producing documents, assisting in answering any
interrogatories, giving any deposition testimony or otherwise becoming involved
in any action or response to any claim relating to the engagement referred to
herein, or any of the matters enumerated in the preceding paragraphs, whether or
not any claim is made against an Indemnified Party or an Indemnified Party is
named as a party to any such action.

 
 

APPENDIX B—DEFINITION OF TRANSACTION VALUE

In the context of this agreement, “Transaction Value” means the aggregate value
of all cash, cash equivalents, securities, and any other forms of payment
received or to be received, directly or indirectly, by the Company and its
share, option, warrant and debt holders after the payment of fees and expenses,
as separately determined by mutual agreement between the Company and Merriman
prior to the consummation of the transaction.

If part or all of the Transaction Value in an Acquisition or Sale Transaction is
represented by securities, the value thereof for the purpose of computing the
fees shall be determined as follows:

(i) For securities which are publicly traded prior to the consummation of such
transaction, the average last sale price for such securities for the ten trading
days prior to the consummation of such transaction;

(ii) For newly-issued, publicly-traded securities, the average last sale price
for such securities for ten trading days subsequent to the consummation of such
transaction, with such portion of the fees being payable the eleventh trading
day subsequent to the consummation of such transaction; and

(iii) For securities for which no market exists, the mutual agreement of the
Company and Merriman as determined prior to the closing of such transaction.

If part or all of the Transaction Value is contingent upon the occurrence of
some future event (e.g. the realization of earnings projections), then for
purpose of the calculation of the fees, the future event will be estimated and
discounted to its present value using the Bank of America reference rate as the
discount rate and the base case projections presented to the Company for an
Acquisition Transaction.

If part or all of the Transaction Value is fixed amounts of cash or other
consideration payable in the future, including any non-competition,
consultation, or similar payments, then the calculation of the fees will be
based on the present value of those payments discounted using Bank of America’s
reference rate as the discount rate.